Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 January 1808
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     Auteuïl January 11h. 1808
                  
                  The Constant Mourning of Your Heart will be deepened by the Grief I am doomed to impart. Who Better than You can Sympathise for the Loss of a Beloved Wife? The Angel who for thirty four Years Has blessed My Life was to You an Affectionate, Grateful friend—pity me, my dear Jefferson, and believe me for Ever, with all My Heart, 
                  Yours
                  
                     Lafayette
                     
                  
                  
                     Mr. and Mde. de Tessé, at Whose House We Have Attended Her Last Moments, are tolerably Well—We Now Are, my Children and Myself, in the Tracy family and shall Return to La Grange as Soon as We Can.
                  
               